Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 01/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
RESPONSE TO ARGUMENTS
Claim 1
Argument 1
Applicant arguments and amendments filed (11/22/2021) have been carefully considered. 
Applicant submits addition of “wherein to merge the detection data from the one or more sensors comprises to apply a belief function that produces a degree of belief that multiple bounding boxes refer to the same object, different objects, or free space.” is sufficient to overcome standing grounds 103 grounds of rejection in view Luo (U.S. Publication 2002/0114535).  After review of applicant arguments, claim limitations and prior reference Luo, examiner respectfully disagrees.
In response, Luo’s [0074-0075] & Fig. 5-12 disclose the use of belief functions to classify objects into 3 categories.  The 3 categories are the main subject (high), background (low) and an intermediate level (medium) to capture secondary subjects, uncertainty or salient regions of background. Examiner submits categorizing between a main subject and secondary subject is Luo is sufficient and respectfully maintained. 
Argument 2
Applicant submits Luo does not teach applying a belief function to produce a degree of belief that multiple bounding boxes refer to the same object. After reviewing applicant arguments and claim limitation, examiner agrees. 
Argument 3
Applicant submits Luo does not teach bounding boxes or merging data from one or more sensors.  In response, examiner submits primary reference Chondro discloses bounding boxes and merging data from one or more sensors limitations. 
(S551, Fig. 5 & [0042, 0045-0046, 0050, 0055, 0086] discloses environmental-based constraints modeling S551 being performed by fusing all the data results from S512, S521, S532 and S541)(Examiner submits as no outside intervention is applied…..process is automatic);
([0045, 0047] discloses each of the sensing devices (501, 502, 503, 504) object detection results being characterized by bounding boxes (“BB” throughout reference))(S552, [0048] & Fig. 5 discloses determining whether the bounding boxes of (S511, S521, S532, S541, Fig. 5 & [0044]) are cluttered and overlapped...)(If bounding boxes are cluttered/overlap, S553, Fig. 5 Dempster-Shafer technique is applied……A 2D+1D bounding box remains)(Examiner submits bounding boxes “BB” are shapes to define detected objects...)  
Examiner submits secondary reference Lou is used solely to disclose the use of “belief maps” to classify data into various categories referring to the same object, different objects, or free space. 
(Luo’s [0074-0075] & Fig. 5-12 disclose the use of belief functions to classify objects into 3 categories.  The 3 categories are the main subject (high), background (low) and an intermediate level (medium) to capture secondary subjects, uncertainty or salient regions of background. Examiner submits categorizing between a main subject and secondary subject is akin to applicant’s different objects. Also, categorizing between a main subject or secondary subject and a background is akin to applicant’s free space (See Figs. 5-12)).  
In view of above arguments, examiner submits reference Luo is sufficient and respectfully maintained. 
Claim 6
The examiner acknowledges the amendment of claim 6.  Applicants arguments filed on (11/22/2021) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 
Claims 7-8 & 10-12
Applicant arguments filed (11/22/2021) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
Claim 13 & 15-17
Applicant amendments filed (11/22/2021) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
Claim 19
amendments filed (11/22/2021) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 13 & 19, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 13 & 19 that includes: 
Claim 13:
…
“
obtain detection data indicative of objects detected by each of one or more sensors of a host system, wherein the detection data includes camera detection data indicative of at least one of a two or three dimensional image of detected objects and lidar detection data indicative of depths of detected objects; and merge the detection data from the multiple sensors to define final bounding shapes for the detected objects, wherein to merge the detection data from the one or more sensors comprises to apply a belief function that produces a degree of belief that multiple bounding boxes refer to the same object.
”
Claim 19:
…
“
obtaining, by a compute device, detection data indicative of objects detected by one or more sensors of a host system, wherein the detection data includes camera detection data indicative of at least one of a two or three dimensional image of detected objects and lidar detection data indicative of depths of detected objects; and merging, by the compute device, the detection data from the multiple sensors to define final bounding shapes for the detected objects, wherein to merge the detection data from the one or more sensors comprises to apply a belief function that produces a degree of belief that multiple bounding boxes refer to the same object.
”
Regarding dependent claims 15-17 & 22-23 these claims are allowed because of their dependence on independent claims 13 & 19 which has been deemed allowable subject matter above.
Claims 7-8 & 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over
Chondro et al. (U.S. Publication 2019/0353774) in view of Luo (U.S. Publication 2002/0114535)
1, Chondro discloses a compute device comprising: circuitry to: obtain detection data indicative of objects (See A/B, Fig. 9) detected by one or more sensors (501-504, Fig. 5 & [0042, 0046] discloses Radar Transducer Array 501, a RGB camera array 502, a LIDAR transducer array 503) of a host system (200, Figs. 2-3 & [0040] discloses object detection system), wherein the detection data includes camera detection data (502, Fig. 5 & [0042, 0044, 0046] discloses RGB camera array 502) indicative of at least one of a two or three dimensional image of detected objects (S521/ S711-S716, Fig. 5,7 & [0044, 0050] discloses the RGB camera array 502 could be a set of one or more image sensors, and each image sensor may collect a set of raw sensor data used to perform B object detection(s) S521) and lidar detection data (503, Fig. 5 & [0044] discloses a LIDAR transducer array) indicative of depths of detected objects (S721-S728, Fig. 7 & [0050] wherein the LiDAR sensor array would execute steps S721-S728 to generate one or more LiDAR preliminary detected objects with each of the one or more preliminary detected objects either presented in a 2D BB having a depth information.); and automatically merge the detection data from the multiple sensors to define final bounding shapes for the detected objects without any input from a user of the compute device that is received after obtention of the detection data (S551, Fig. 5 & [0042, 0045-0046, 0050, 0055, 0086] discloses environmental-based constraints modeling S551 being performed by fusing all the data results from S512, S521, S532 and S541)(Examiner submits as no outside intervention is applied…..process is automatic); wherein to merge the detection data from the multiple sensors to define the final bounding shapes for the detected objects comprises: identify, based on the camera detection data, a first initial bounding box shape for each of the detected objects; identify, based on the lidar detection data, a second initial bounding box shape for each of the detected objects; and define the final ([0045, 0047] discloses each of the sensing devices (501, 502, 503, 504) object detection results being characterized by bounding boxes (“BB” throughout reference))(S552, [0048] & Fig. 5 discloses determining whether the bounding boxes of (S511, S521, S532, S541, Fig. 5 & [0044]) are cluttered and overlapped...)(If bounding boxes are cluttered/overlap, S553, Fig. 5 Dempster-Shafer technique is applied……A 2D+1D bounding box remains)(Examiner submits bounding boxes “BB” are shapes to define detected objects...)  
Chondro is silent to wherein to merge the detection data from the one or more sensors comprises to apply a belief function that produces a degree of belief that multiple bounding boxes refer to the same object, different objects, or free space.
However, Luo’s [0072-0075] disclose wherein to merge the detection data from the one or more sensors comprises to apply a belief function that produces a degree of belief that multiple bounding boxes refer to the same object, different objects, or free space. (Luo’s [0074-0075] & Fig. 5-12 disclose the use of belief functions to classify objects into 3 categories.  The 3 categories are the main subject (high), background (low) and an intermediate level (medium) to capture secondary subjects, uncertainty or salient regions of background. Examiner submits categorizing between a main subject and secondary subject is akin to applicant’s different objects. Also, categorizing between a main subject or secondary subject and a background is akin to applicant’s free space (See Figs. 5-12).)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chondro’s disclosure to include the above limitations in order to increase accuracy and precision in object classification.
As to claim 2, Chondro discloses everything as disclosed in claim 1. In addition, Chondro discloses wherein to merge the detection data from the one or more sensors comprises to apply weights to the detection data as a function of a context in which the detection data was obtained. ([0043, 0045] discloses during feature alignment S512 S532, environmental based constraints could be obtained from each of the environmental sensors 504.  The environmental-based constraints modeling S551 would then be performed by fusing all the data as the results of steps S512, S521, S532, and S541 and apply one or a plurality of object detection algorithms for each of the results in order to recognize one or more detected objects' classes and position as preliminary detection results.  In other words, in S551, the object detection results S512, S521, and S532 from each of the sensors 501 502 503, and obtained values of some environmental-based constraints and environment analysis S541 from each of the environmental sensors would be combined together as the preliminary detection results which are fused together through a decision fusion module that analyzes the preliminary detection results based on the environment-based constraints.  The preliminary detection results could be selected from the most reliable detection results based on various constraints from the relationships of the preliminary detection results and the characteristics of the corresponding sensor according to the environment conditions.)
As to claim 4, Chondro discloses everything as disclosed in claim 2. In addition, Chondro discloses wherein to apply weights to the detection data comprises to apply weights as a function of a present weather in an environment of the host system. ([0042] discloses environmental sensor array can comprise an array of one or more rain sensors, visible spectrum light sensors, pressure sensors) ([0043, 0045] discloses during feature alignment S512 S532, environmental based constraints could be obtained from each of the environmental sensors 504.  The environmental-based constraints modeling S551 would then be performed by fusing all the data as the results of steps S512, S521, S532, and S541 and apply one or a plurality of object detection algorithms for each of the results in order to recognize one or more detected objects' classes and position as preliminary detection results.)
As to claim 5, Chondro discloses everything as disclosed in claim 2. In addition, Chondro discloses wherein to apply weights to the detection data comprises to apply weights as a function of an amount of light present in an environment of the host system. ([0042] discloses environmental sensor array can comprise an array of one or more rain sensors, visible spectrum light sensors, pressure sensors) ([0043, 0045] discloses during feature alignment S512 S532, environmental based constraints could be obtained from each of the environmental sensors 504.  The environmental-based constraints modeling S551 would then be performed by fusing all the data as the results of steps S512, S521, S532, and S541 and apply one or a plurality of object detection algorithms for each of the results in order to recognize one or more detected objects' classes and position as preliminary detection results.)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chondro et al. (U.S. Publication 2019/0353774) in view of Luo (U.S. Publication 2002/0114535)
as applied in claim 1 above, further in view of MATSUSHITA (U.S. Publication 2018/0343388)
3, Chondro in view of Luo discloses everything as disclosed in claim 2 but is silent to wherein to apply weights to the detection data comprises to apply weights as a function of a range of a detected object from the corresponding sensor.
However, MATSUSHITA discloses wherein to apply weights to the detection data comprises to apply weights as a function of a range of a detected object from the corresponding sensor. ([0086] discloses relating image weighting according to the distance to an object in order to provide proper camera shake correction)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chondro in view of Luo’s disclosure to include the above limitations in order to provide proper camera shake correction.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chondro et al. (U.S. Publication 2019/0353774) in view of Luo (U.S. Publication 2002/0114535) as applied in claim 2 above, further in view of Karasikov et al. (U.S. Publication 2012/0002852)
As to claim 5, Chondro in view of Luo discloses everything as disclosed in claim 2 but is silent to wherein to apply weights to the detection data comprises to apply weights as a function of an amount of light present in an environment of the host system.
However, Karasikov’s [0004] discloses wherein to apply weights to the detection data comprises to apply weights as a function of an amount of light present in an environment of the host system.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chondro in view of Luo’s disclosure to include the above limitations in order to normalize color distribution in the presence of varying light.
s 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chondro et al. (U.S. Publication 2019/0353774) in view of Luo (U.S. Publication 2002/0114535) & Karasikov et al. (U.S. Publication 2012/0002852) as applied in claim 5 above, further in view of Yahata (U.S. Publication 2013/0093842)
As to claim 6, Chondro in view of Luo & Karasikov discloses everything as disclosed in claim 5 but is silent to merge the detection data from the one or more sensors comprises to merge the detection data at least partially based on the amount of light.
However, Yahata’s Abstract and Supporting Disclosure discloses merge the detection data from the one or more sensors comprises to merge the detection data at least partially based on the amount of light.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chondro in view of Luo & Karasikov s disclosure to include the above limitations in order to provide an even exposure across sensor devices (See Background of Invention)
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661